YARRUT, Judge.
This is a suspensive appeal by the divorced wife (since remarried) from a judgment reducing a previous alimony award to her for the support of the two children adopted by her and her divorced husband-Appellee.
Appellant-wife appeared in proper person in the district court without benefit of counsel, but made no appearance here, either in proper person or through counsel; nor was a brief filed by her or in her behalf, though the case was regularly docketed and called.
After hearing a brief statement from Appellee-husband’s counsel, and reviewing the record, we find no error warranting a reversal or modification of the judgment below; hence it must be affirmed; with costs in both courts assessed against Appellant.
Affirmed.